. +, Gase 3:18-cv-01193-BJD-JRK Document 31 Filed 06/11/21 Page 1 of 2 PagelD 312

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
SUMMER HOLMES, on behalf of

herself and all others similarly
situated,

Plaintiff,
Vv. Case No. 3:18-cv-1193-BJD-JRK
DRS PROCESSING LLC,

Defendant.
/

ORDER TO SHOW CAUSE

THIS CAUSE is before the Court sua sponte. A review of the file
discloses that Plaintiff obtained a Clerk’s Entry of Default against Defendant
on March 11, 2020 but she has not sought default judgment. (Doc. 24). When
the Court first raised this issue to Plaintiff, Plaintiff explained that she was
awaiting resolution of her motion for class certification. (Doc. 26). That
motion was granted on December 28, 2020, and Plaintiff has still not sought
default judgment in adherence to Local Rule 1.10(c) and pursuant to Federal
Rule of Civil Procedure 55.

Accordingly, after due consideration, it is

ORDERED:
_ vs Gase 3:18-cv-01193-BJD-JRK Document 31 Filed 06/11/21 Page 2 of 2 PagelD 313

On or before June 24, 2021, Plaintiff shall SHOW CAUSE why this
case should not be dismissed for her failure to prosecute, and Plaintiffs
response shall include a proper motion for default judgment. If Plaintiff fails

to respond, this case will be dismissed.

wh
DONE and ORDERED in Jacksonville, Florida this _|\_ day of June,

~ Bre) So

BRIAN J(DAVIS/
United States District Judge

2
Copies furnished to:

Counsel of Record
Unrepresented Parties
